NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted January 29, 2018*
                                Decided January 30, 2018



                                           Before

                          WILLIAM J. BAUER, Circuit Judge

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge



No. 17-3002                                                       Appeal from the United
                                                                  States District Court for
WANDA E. TORRENCE,
                                                                  the Northern District of
  Plaintiff-Appellant,
                                                                  Illinois, Eastern Division.
         v.
                                                                  No. 17 C 3120
UNITED STATES BANKRUPTCY COURT for the                            Amy J. St. Eve, Judge.
Northern District of Illinois, Eastern Division,
et al.,
     Defendants-Appellees.



                                            Order

   We held in Torrence’s bankruptcy case that her contention that the
bankruptcy judge, district judge, litigants, and lawyers all had discriminated


*This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
We have unanimously agreed to decide the case without argument because the briefs and record
adequately present the facts and legal arguments, and argument would not significantly aid the
court. See Fed. R. App. P. 34(a)(2)(C).
No. 17-3002                                                                      Page 2



against her because of her hearing difficulties had been waived and was baseless
as a matter of fact. Torrence v. Comcast Corp., No. 16-2544 (7th Cir. Oct. 28, 2016) at
slip op. 4 (nonprecedential disposition).

    Disregarding our conclusion, Torrence then sued the Bankruptcy Court and
multiple additional parties, demanding compensation for the supposed
discrimination. The suit was dismissed as barred by principles of issue and claim
preclusion. Torrence appeals again.

    The district court’s decision is correct. Torrence appears to believe that as
long as she names new parties, she can continue litigating questions that have
been resolved against her. That belief is incorrect. Our earlier decision binds
Torrence whether or not it binds anyone else, and third parties such as the
defendants in this suit therefore are entitled to its benefit. See Blonder-Tongue
Laboratories, Inc. v. University of Illinois Foundation, 402 U.S. 313 (1971) (discussing
principles of nonmutual preclusion).

    The current suit is frivolous for this and other reasons, which need not be
explored. Torrence must understand that if she continues to litigate claims or
theories that have been resolved against her, she will be ordered to pay financial
penalties for frivolous litigation.